Citation Nr: 0212050	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for pain in the arches 
of the feet.

2.  Entitlement to service connection for bilateral ankle 
pain.

(The issue of entitlement to service connection for residuals 
of a broken left fifth toe will be the subject of a later 
decision)


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from February 1998 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York, which denied service connection for 
multiple claimed disabilities, including pain in the arches 
of the feet, bilateral ankle pain and a broken left fifth 
toe.  By rating actions in July 1999 and September 2000, 
service connection was granted for all disabilities appealed 
by the veteran with the exception of those listed on the 
title page of this decision.  

During the pendency of this appeal, the appellant's claim was 
transferred from the VA Regional Office in Buffalo, New York, 
to the VA Regional Office (RO) in Phoenix, Arizona, pursuant 
to the appellant's change of address.

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a 
broken left fifth toe, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the requested development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's feet and lower extremities were noted to be 
normal on the service separation examination and the 
competent medical evidence does not show the existence of 
current disability of the arches or ankles. 



CONCLUSION OF LAW

Disability of the arches of the feet or the ankles was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  In this case, the veteran was notified in a February 
2001 letter of the general provisions of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  By 
a letter of February 2001 the RO specifically informed the 
veteran of the provisions of the VCAA, including what was 
required of her and what VA would do to assist her.   

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained the veteran's service medical records, which appear 
to be complete.  All records of postservice treatment 
identified by the veteran have been requested or obtained.  
VA provided compensation and pension examinations in March 
1999, and an X-ray examination of the feet in July 1999.  The 
veteran has not identified any additional available evidence 
that is relevant to her claims.  The Board further notes that 
the veteran has been afforded opportunity to present evidence 
and argument in support of her claims in writing and at a 
scheduled personal hearing which the veteran filed to attend, 
although notification of the hearing was sent to her address 
of record.  There is sufficient evidence of record to decide 
the claim, and VA has satisfied its duties to notify and to 
assist the veteran.

Factual Background

On examination at entry into service in December 1997, the 
veteran's feet and lower extremities were noted as "normal" 
on clinical evaluation.  In February 1998, she was treated 
for a complaint of a toe infection in the second toe of each 
foot.  In March 1998, she complained of numerous recurring 
nail inflammations with subsequent infections.  She also 
complained of pain in her right ankle.  On observation she 
had bilateral medial ankle tenderness and the assessment was 
overuse syndrome.  Later in March, she underwent a partial 
removal of an ingrown toenail on her right foot.  She was 
referred for a podiatry consultation, during which she denied 
any trauma and the assessment was tarsalgia.  In April 1998, 
when she complained of foot pain, the assessment was plantar 
fasciitis and foot overuse.  Arch supports were prescribed.  
In May 1998, the assessment was improving tarsalgia.  There 
were no further complaints of foot or ankle problems during 
her remaining service.  On her separation examination in 
December, the veteran noted a history of arch and foot pain 
in basic training.  On examination of the feet and lower 
extremities, they were noted to be normal. 

In March 1999, the veteran filed a claim for VA disability 
benefits, citing almost 20 claimed conditions including 
bilateral ankle syndrome and pain in the arches of the feet.  
At a March 1999 VA general medical examination, the veteran 
stated that her ingrown toenail had fully regrown without any 
residuals.  She was also provided a VA joints examination in 
March 1999.  She related that she had injured her left fifth 
toe in November 1998 by stubbing it on a hard object and that 
she had pain since this injury.  She stated that it was not 
her ankles that were the area of pain, but the top of her 
feet which had bothered her since she entered the military.  
The examiner found no swelling or laxity of the ankles.  The 
dorsal and posterior tibial pulses were intact as was 
sensation throughout the feet.  Examination of the feet 
showed no swelling, a mild increase in skin erythema over the 
left fifth toe, and pain to palpation over the left fifth 
toe.  The veteran had a normal arch and mild Tinel's sign 
over the bilateral posterior tibial nerve.  She had 
complained of mild pain to palpation in the deltoid ligament 
region bilaterally.  The relevant impressions were mild 
fascial pain along the medial aspect of the ankles with no 
neurologic deficits.  An X-ray examination in July 1999 
showed negative findings.

The RO requested any VA outpatient records pertaining to the 
veteran but there were none.  Other outpatient records for 
the period following the veteran's discharge from service to 
February 2000 are of record and do not pertain to the feet or 
ankles.  

At a July 2000 VA spine examination, the veteran was noted to 
walk without a limp.  At a July 2000 VA gynecological 
examination, which included a brief general physical 
examination, the veteran's gait was noted to be grossly 
within normal limits.  Motor strength was 5/5 bilaterally in 
the lower extremities, with sensation grossly intact, 
although the report of examination notes that the examiner 
was unable to elicit an ankle reflex on the left.
Legal Criteria

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a). 

Service connection can be established under 38 C.F.R. 
§ 3.303(b) (2001) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2001); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Id.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


Analysis

The service medical records show that during the early months 
of service the veteran expressed a variety of foot 
complaints.  Relevant diagnoses were plantar fasciitis from 
foot overuse, tarsalgia and bilateral medial ankle tenderness 
from overuse syndrome.  However, subsequent to about May 1998 
there were no additional relevant complaints, even though the 
veteran remained in service for another several months, and 
on the separation examination her feet and lower extremities 
were found to be "normal" despite her reported history of 
arch and foot pain.  Thus, it appears that the noted foot 
problems in service were acute and transitory and had 
resolved by the time of separation. 

Although the veteran complained of pain in the top of her 
feet at the March 1999 VA joints examination, the examination 
revealed no relevant abnormal findings.  There was no 
swelling of the ankle, no laxity, intact dorsal and tibial 
pulses and intact sensation throughout the foot.  The 
examiner also noted that she had a normal arch.  The 
impression was of mild fascial pain along the medial aspect 
of the ankles with no neurologic deficits.  An X-ray 
examination showed the feet to be normal and unremarkable.  
Subsequent examinations in July 2000 showed a normal gait.  

There is no currently diagnosed disability of the foot arches 
or ankles other than "pain, " which alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, 259 F.3d 1356 
(Fed. Cir. 2001).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 




therefore the decision based on that interpretation must be 
affirmed).  Moreover, there is no medical evidence providing 
a link between the complaints of pain and any incident of 
service, and the veteran's statements are not competent to 
provide such a link.  Nor could service connection be 
established based on continuity of symptomatology as the 
record shows that her foot and ankle pain was resolved at the 
time of discharge.

The Board has considered the veteran's statements regarding 
her ankle and foot conditions; however, this is not competent 
evidence to show that she has a disability manifested by 
pain, or to establish a link between any such disability and 
any service.  In the regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA of 2000), competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.159(a)(1)).  Further, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  See 66 Fed. 
Reg. at 45,630 (to be codified as amended at 38 C.F.R § 
3.159(a)(2)).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The diagnosis and etiology of any 
foot and ankle disorders is beyond the range and scope of 
competent lay evidence contemplated by the applicable 
regulations and it is not shown that the veteran possesses 
the requisite education, training or experience to provide 
competent medical evidence.  

The preponderance of the evidence is against the claim, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2001)  See also 38 C.F.R. § 3.102 (2001).



ORDER

Service connection for pain in the arches of the feet is 
denied

Service connection for bilateral ankle pain is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

